Citation Nr: 0814655	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for status post open 
amputation of the right great toe at the transmetatarsal 
level.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June to August 
1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The veteran's post-service amputation of the right great toe 
was not caused or aggravated by his active military service 
from June to August 1984.


CONCLUSION OF LAW

The veteran's right great toe amputation at the 
transmetatarsal level is not due to disease or injury 
incurred in or aggravated by his active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306(a) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in August 2006, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consider also that the RO issued that VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  As well, that letter specifically 
asked that he submit any evidence in his possession 
pertaining to his claim.  Id. at 120-21.  In any event, VA's 
Office of General Counsel has indicated requiring VA include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and, therefore, not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC 
discussed this in response to the holding in Pelegrini v. 
Principi, 17 Vet. App. 183 (2002) (Pelegrini I), but the 
Court used basically the same language in Pelegrini II, so it 
is equally applicable).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

During his hearing, and in the statements he and his 
representative had submitted before the hearing, they made 
arguments specifically addressing why service connection is 
warranted - including on the basis of aggravation of a pre-
existing condition.  So they are well aware of the evidence 
needed to support the claim.

It equally deserves mentioning that, in the August 2006 
letter, the veteran also was informed that a disability 
rating and effective date will be assigned if his underlying 
claim for service connection is ever granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records and private medical records.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

An etiological opinion has not been obtained.  However, the 
Board finds that the evidence, discussed below, which 
indicates the veteran did not have his right great toe 
amputated until many years after service, and that there is 
no competent medical evidence showing or indicating a nexus 
(link) between his military service and this amputation, 
warrants concluding that a remand for an examination and/or 
opinion is unnecessary to decide this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4)   As his service and 
post-service medical records provide no basis to grant his 
claim, and indeed provide evidence against his claim, there 
simply is no basis for requesting a VA examination and 
medical nexus opinion.  The only evidence suggesting a 
correlation between the amputation and his military service 
is his unsubstantiated lay allegations, and those of his 
representative.  But these statements are insufficient to 
trigger VA's duty to provide an examination; VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The evidence shows there is a current 
disability, however, the second and third elements are not 
met because there is no evidence or indication this 
disability manifested during service.  In fact, medical 
evidence explicitly states the veteran's right great toe was 
amputated due to his diabetes, which has not otherwise been 
linked to his military service.

Whether the Veteran is Entitled to Service Connection

Service connection is granted for current disability 
resulting from an injury sustained or a disease contracted in 
the line of duty during active military service, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Service connection may be 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Records confirm the veteran's right great toe was amputated 
in March 2004.  So there is no disputing he has had this toe 
amputated.  Therefore, the determinative issue is whether 
this amputation was somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And it is in this critical respect 
that his claim fails.

Consider first that the rating decision on appeal also denied 
the veteran's claim for service connection for status post 
malunion of the right great toe with a bunion on the right 
foot, the condition for which he was discharged from the 
military.  And when submitting his January 2007 Notice of 
Disagreement (NOD) to initiate an appeal of the RO's 
decision, he did not contest the denial of that claim.  So 
there was no mention of that claim in the June 2007 statement 
of the case (SOC) or in his substantive appeal (VA Form 9), 
received in July 2007.

The veteran did not have his right great toe amputated until 
many years after service, indeed, until March 2004, so some 
two decades after the fact.  Moreover, records show the 
amputation was required due to gangrene caused by his 
diabetes, a condition that has not been determined to be 
related to his military service.

During his recent January 2008 video-conference hearing, the 
veteran asserted that he injured his right great toe prior to 
entering the military in June 1984, and that marching and 
running during boot camp aggravated his pre-existing right 
great toe condition, which eventually contributed to his need 
for the amputation.

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

In this case at hand, the presumption of soundness is 
rebutted because there is clear and unmistakable evidence the 
veteran had a right great toe condition prior to entering 
military service.  It was noted by an evaluating physician on 
the June 1984 report of medical history, prior to enlistment, 
that the veteran had a chipped bone in his right foot due to 
an injury that he had sustained when he was 16 years old.  
The physician indicated the pre-existing condition was not 
disabling.

In July 1984, the month after the veteran began serving on 
active duty, he reported to sick call and complained of pain 
and swelling in his right foot.  He said he had been 
experiencing these symptoms for three weeks. He reported an 
injury caused by a lawn mower three years prior to entering 
service.  The evaluating physician observed the veteran's 
great toes had slight lateral angles, with the right being 
greater than the left.  This physician also observed the 
veteran had a tender abnormality on his right great toe.  He 
was referred to a podiatrist, who concluded in July 1984 that 
the right toe condition had existed prior to service (EPTS).  
So as the veteran's condition clearly and unmistakably 
existed prior to service, the issue is to what extent - if 
any, his military service aggravated this condition.  

As mentioned, in July 1984, the veteran consulted a 
podiatrist.  The podiatrist noted that the veteran was 
injured by a lawn mower prior to service.  At the time of the 
injury, the veteran's religion prevented him from seeking the 
proper surgical care for his foot and, as a consequence, it 
did not heal properly.  The podiatrist stated that the 
veteran could not perform his duties in his boots because 
this caused pain in his right foot.  He had hallux valgus of 
the right foot and a healed V-shaped laceration with pain on 
motion at the first metatarsal joint.  He could not stand on 
the toes of his right foot.  The examiner also observed a 
"tremendous bunion" on the veteran's right foot.  X-rays 
showed a malunion of the first metatarsal.  The podiatrist 
concluded there was "little chance" that the veteran could 
complete recruit training with his condition.  He was 
diagnosed with malunion of the first metatarsal on the right 
foot and a bunion on the right great toe, which existed 
prior to entry into service.  He was subsequently discharged 
by a medical board due to symptomatic status post malunion on 
first metatarsal of the right foot and a bunion.  

The veteran's service medical records (SMRs) show complaints 
of right foot pain during a visit to sick call and a referral 
consultation with a podiatrist, and that he was discharged 
during recruitment training because his pre-existing injury 
prevented him from completing boot camp.  While he complained 
of right foot pain in service, the SMRs from the short period 
of time he was in the military do not show permanent 
aggravation.  In fact, after leaving service, he did not 
mention his pre-existing injury to a physician until 1997, 
some 13 years later.

And, again, the post-service medical records show the 
veteran's right great toe eventually was amputated in 2004 
due to complications of his diabetes, which was first 
diagnosed in approximately 1991, some 7 years after his 
military service had ended.  There is absolutely no medical 
evidence suggesting a connection between his diabetes, much 
less the gangrene complication of it, and the right great toe 
injury he sustained prior to service.  During his January 
2008 video-conference hearing, his representative explicitly 
stated that they were not requesting service connection for 
the diabetes.  

Records from R. G., a private physician, show the veteran's 
right great toe became gangrenous and amputated in March 
2004, along with his left leg below the knee.  His left foot 
had been amputated prior to his March 2004 surgery.  Before 
the amputation, he was treated by B. O., also a private 
physician, for diabetic neuropathy in his lower extremities 
and ulcers on his right foot, and left foot prior to its 
amputation.  Records from Dr. B. O. show the veteran's 
peripheral neuropathy and ulcers were caused by his diabetes 
(so additional complications of this condition).  

The only mention of the veteran's lawnmower injury prior to 
service is in a November 1997 record from Dr. R. B., who 
noted the veteran had a history of pain in both feet about 
eight months prior to his appointment.  This is the first 
mention of treatment for the veteran's right great toe, 13 
years after leaving the military.  This lapse of so many 
years between his separation from service and the first 
complaints or treatment for this claimed disorder is a factor 
for consideration in deciding his service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Dr. R. B. indicated the onset was unrelated to any specific 
injury, although noting the veteran had a history of trauma 
to his right foot about 18 years prior.  On objective 
physical examination, he had an enlarged bunion on the medial 
aspect of his right foot with a healed laceration at the 
anterior base of the bump, with moderate hallux valgus 
deformity.  He had good weight bearing posture on his 
right foot.  X-rays showed a detached ossicle at the bunion 
bump of the M-P joint of the great toe and advanced 
degenerative hypertrophic arthritis of the M-P joint.  There 
were no other bony abnormalities in his feet.  He was 
diagnosed with hallux valgus of both feet, status post lawn 
mower injury to the right great toe, metatarsalgia, and 
diabetic peripheral neuropathy.  No mention was made of his 
military service as a source of aggravation of his pre-
service injury.

The veteran's post-service medical records do not indicate 
that his relatively brief period of military service 
chronically (meaning permanently) aggravated his right toe 
injury that he had sustained prior to service, despite his 
and his representative's allegations to the contrary.  This 
evidence does show, however, that the amputation of his right 
great toe is completely unrelated to his pre-service lawn 
mower accident.  So service connection cannot be granted 
under the theory of aggravation of a pre-existing condition.

The post-service records do not support service connection 
under a direct theory either, as they show the veteran's 
diabetes caused the gangrene in his right great toe, which in 
turn led to the amputation in March 2004.  There is no 
medical evidence of record showing the required link between 
this amputation and anything that occurred during his 
relatively brief period of active military service, 
including running and jumping during boot camp.  This 
evidence clearly and unmistakably shows that an unrelated 
medical condition, diabetes, was the sole cause of his right 
toe amputation.  



In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).  The evidence is not in equipoise, as there is 
no evidence of record to support the veteran's contentions.  
For these reasons and bases, the preponderance of the 
evidence is against his claim -- in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied under both the direct service connection theory and 
the aggravation theory.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for status post open 
amputation of the right great toe at the transmetatarsal 
level is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


